 BEDFORD CUT STONE CO.Bedford Cut Stone Co., Inc. and Machine StoneWorkers, Local 93, Tile, Marble, Terrazzo Finish-ers and Shopmen's International Union, AFL-CIO. Cases 25-CA-8358 and 25-CA-8358-2April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn November 2, 1977, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief,' and the GeneralCounsel filed cross-exceptions and a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,except as modified herein.The General Counsel has excepted to the Adminis-trative Law Judge's failure to find that the Respon-dent violated Section 8(a)(5) by failing to give theUnion notice,2or an opportunity to bargain over theeffects, of the plant closure and that the Respon-dent's temporary shutdown and its discharge ofemployees Charles Turpin and Willard Brown violat-ed Section 8(a)(3) of the Act. We find merit in theGeneral Counsel's exceptions.The facts, as more fully set out in the Decision ofthe Administrative Law Judge, may be summarizedas follows. Since 1973, the Union has represented themillworkers, including Turpin and Brown, at theRespondent's facility, and the Stonecutters has hadjurisdiction over the stonecutters. On or aboutOctober 8, 1973, the Respondent signed an areacontract with the Union and the Stonecutters.Subsequent to that time, the Respondent becamedelinquent in paying the contractual insurance andpension benefits, as well as contributions to thepromotional trust fund, and the Union pressed it tomake these payments required by the contract. InOctober or November 1975, Turpin and Brown filedgrievances against the Respondent which resulted ina grievance meeting during which the Respondent'spresident, Dolph Becker, became so angry that heI We hereby deny the General Counsel's motion to stinke the Respon-dent's exceptions or, in the alternative, to strike portions thereof.2 The Union herein is the Machine Stone Workers, Local 93, Tile,Marble, Terrazzo Finishers and Shopmen's International Union, AFL-CIO.Also involved in this case, but not as a party, is the JourneymenStonecutters Association of Indiana, hereinafter Stonecutters.235 NLRB No. 74threatened to shut down the plant and/or dischargeemployees Turpin and Brown. When he finally madethe delinquent payments, Becker referred to them as"severance pay" for Turpin and Brown.On April 2, 1976, the Union notified the Respon-dent that it wanted to open negotiations for a newcontract to replace the one expiring on June 30, 1976.Thereafter, on or about May 26, 1976, the Respon-dent closed its facility and remained closed untilSeptember 1976.Contrary to the Administrative Law Judge, we findthat the record clearly indicates that the representa-tives of the Union and the Stonecutters did not meetwith Becker until mid-June 1976, after the plantclosure, rather than in mid-May, prior to the plantclosure. Both Union Representative Robert Mosierand Stonecutters Representative George White testi-fied that the first meeting with the Respondent tookplace in mid-June, after the plant had closed.3Beckerdid not deny that the meeting occurred in mid-June.In light of the aforementioned evidence, Mosier'stestimony, at one point, that Becker stated that "theCompany was going to shut down" does not estab-lish that the meeting occurred prior to the plantclosure and does not show that the Union had priornotice of the Respondent's plans. Rather, the recordestablishes that the Respondent closed its facility onMay 26, 1976, without giving notice to the Unionand without affording the Union an opportunity tobargain about the effects of the closure. Accordingly,we conclude that the Respondent's course of conductin May 1976 violated Section 8(a)(5) and (1) of theAct.4Further, in situations involving a temporary shut-down or a runaway shop, such as we have here, theGeneral Counsel can establish a primafacie case of aviolation of Section 8(a)(3) by proving facts fromwhich we can infer that a respondent's actions werein response to the union activities of its employees.Then, a respondent has the burden of establishingthat its actions were a result of legitimate businessconsiderations.Here, the General Counsel clearly established aprimafacie case that the temporary shutdown of theRespondent's business was motivated by antiunionconsiderations. During the dispute over unpaidinsurance and pension benefits, Respondent Presi-dent Becker displayed his animus towards the Unionand the employees' attempts to enforce their rightsunder the union contract. Becker, in response to theefforts of the Union and employees Turpin and3 Additionally, Homer Chase, a business agent for the Union whoattended the first meeting with Becker, testified that the plant had closedprior to his receiving any notice from the Respondent of the closure.4 Inasmuch as the General Counsel does not allege that the Respondenthad any obligation to bargain about its decision to close, we need not decidewhether any such obligation existed here.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown, threatened to shut the plant and/or fireTurpin and Brown. After the Union (as well as theStonecutters) requested bargaining for a new con-tract in April 1976, the Respondent made good on itsthreat to close the plant. In June and July 1976,President Becker refused to engage in any meaning-ful discussion with the Union and the Stonecutterswhile also refusing to supply the Union with astatement indicating it had gone out of business. TheRespondent maintained its shutdown during a periodof area negotiations between the Union and anemployer association and then reopened after thearea negotiations were completed. Upon reopening,the Respondent did not recall Turpin and Brown, theemployees most active in seeking to enforce theirrights under the union contract. Instead, the Respon-dent, as found by the Administrative Law Judge,started up again with an admitted intention tooperate "nonunion." Therefore, in light of the timingof the shutdown (and its temporary nature) and theRespondent's knowledge of and substantial animustowards the Union's actions and Turpin and Brown'sunion activities, we find that the General Counseldemonstrated a primafacie case of illegal motivationon the part of the Respondent.Further, we find that the Respondent's evidence insupport of its defense that the shutdown was eco-nomically motivated is unpersuasive. Becker testifiedthat he closed down the plant because there was nowork. However, the Respondent presented no docu-mentation of a lack of work, and the AdministrativeLaw Judge concluded that Becker was not a trust-worthy witness. Becker admitted under cross-exami-nation that, during the shutdown, he had anothercompany fill two orders and that the Respondenthad many bids out on various projects. Under thesecircumstances, the Respondent failed to sustain itscontentions that economic considerations forced itsshutdown. Accordingly, we find that the Respon-dent's shutdown in late May 1976 and its dischargeof employees Turpin and Brown were motivated byantiunion considerations and violated Section 8(a)(3)and (1) of the Act.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusions of Law I and 2:"1. By discriminatorily closing its facility andterminating its employees Charles Turpin and Wil-lard Brown on or about May 26, 1976, and thereafterby discriminatorily failing to recall Charles Turpinon September 22 and Willard Brown on September27, 1976, and by refusing thereafter to reemploy thembecause of their union membership and protectedconcerted activity, the Respondent engaged in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(3) and (1) and Section 2(6) and (7)of the Act."2. By closing its facility on or about May 26,1976, without giving the Union notice, or an oppor-tunity to bargain over the effects, of said closure andby refusing on and since July 15, 1976, to recognizeand bargain with the Union as a majority representa-tive of its employees in an appropriate unit of all;millworkers employed at its facility, excluding officeclerical employees, guards, employees represented byJourneymen Stonecutters Association of Indiana,and supervisors as defined in the Act, the Respon-dent violated Section 8(a)(5) and (1) of the Act."AMENDED REMEDYHaving found that the Respondent is engaged incertain unfair labor practices, we find it necessary toorder the Respondent to cease and desist therefromand to take certain affirmative action designed toeffectuate the policies of the Act.As it has been found that the Respondent discrimi-natorily discharged employees Turpin and Brownand thereafter discriminatorily denied reemploymentto these two employees, we find it necessary to orderit to offer them employment, with backpay andinterest thereon to be computed in the mannerprescribed in F W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB651 (1977),5 from the date of their discharge in May1976 to the date of a proper offer of employment.Inasmuch as the Respondent's unlawful conductgoes to the very heart of the act, we find it necessaryto issue a broad Order, requiring the Respondent tocease and desist from infringing upon employeerights in any other manner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Bedford Cut Stone Co., Inc., Bedford, Indiana,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:1. Substitute the following for paragraph l(a):"(a) Discouraging membership in Machine StoneWorkers, Local 93, Tile, Marble, Terrazzo Finishersand Shopmen's International Union, AFL-CIO, or5 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).630 BEDFORD CUT STONE CO.any other union, by shutting down the plant tempo-rarily and by discharging and thereafter refusing torecall any employees because of their union orconcerted activities."2. Substitute the following for paragraph 2(a):"(a) Offer Charles Turpin and Willard Brownimmediate and full reinstatement to their former jobsor, if their jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of pay or other benefits in themanner set forth in the Amended Remedy section."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Ma-chine Stone Workers, Local 93, Tile, Marble,Terrazzo Finishers and Shopmen's InternationalUnion, AFL-CIO, or any other union, by shut-ting down the plant temporarily and by discharg-ing and thereafter refusing to recall any employ-ees because of their union or concerted activities.WE WILL NOT discriminate against any of youfor engaging in union or other protected concert-ed activity.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights under Section 7 of the Act.WE WILL offer full reinstatement to CharlesTurpin and Willard Brown, and make them wholefor any loss of pay or other benefits, plus interest.WE WILL bargain upon request with Local 93and put in writing and sign any bargainingagreement we reach covering these employees:All millworkers employed at the Bedford,Indiana facility, excluding office clericalemployees, guards, employees representedby Journeymen Stonecutters Association ofIndiana, and supervisors as defined in theAct.BEDFORD CUT STONECo., INC.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Theseconsolidated cases were heard at Bloomington, Indiana, onApril 11 and 12, 1977. The charges were filed by theUnion ' on October 14 and 20, 1976,2 and the consolidationorder and complaint were issued on December 29.In late May, about a month before the expiration of itsagreement with the Union, the Company closed its plant.In early September, the Company reopened the plant as anonunion shop, and refused to recall or rehire either of thetwo employees in the bargaining unit represented by theUnion. The primary issues are whether the Company, theRespondent (a) discriminated against the two employeesbecause of their protected concerted activity and todiscourage membership in the Union, and (b) unlawfullyrefused to bargain with the Union in violation of Section8(a)(1), (3), and (5) of the National Labor Relations Act, asamended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1. JURISDICTIONThe Company, an Indiana corporation, is engaged incutting, fabricating, and distributing limestone at its plantin Bedford, Indiana. The evidence shows that in the lastcalendar year, 1975, its deliveries of limestone to construc-tion industry contractors included shipments valued inexcess of $8,579.91 directly across state lines (e.g.,$4,324.91 to Dixie Masonry, Inc., in Kentucky; $2,520 toPaul Kintz Construction Co. in Ohio; and $1,735 toZeller's Red Hill job in Illinois) and shipments valued inexcess of $53,103.46 within the State to users meeting theBoard's jurisdictional standards (e.g., $14,387.40 to HughesMasonry Co. which had direct outflow across state lines inexcess of $50,000; and $21,283.06 to Taylor Bros. Con-struction Co., Inc.; $10,400 to Repp and Mundt, Inc.;$4,365 to K. H. Kettelhut Co.; and $2,668 to V. H.Juerling, each of which had direct inflow across state linesin excess of $50,000), making the Company's total directand indirect outflow in excess of $61,683.37, well above the$50,000 minimum for such a nonretail enterprise. SiemonsMailing Service, 122 NLRB 81, 85 (1958). Contrary to theCompany's untenable position that only its direct outflowshould be considered in determining the Board's jurisdic-tion, I find it clear that the Company is engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and further find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.I The name of the Union was corrected at the hearing.2 All dates are in 1976 unless otherwise stated.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. ALLEGED UNFAIR LABOR PRACTICESA. Controversy Over BenefitsThe Company's stonecutting plant was operating nonun-ion until 1973, when millworker Charles Turpin beganworking there and succeeded in getting the approximatelyfive millworkers and stonecutters to sign union authoriza-tion cards. The Union took jurisdiction over the threemillworkers (including Turpin and Willard Brown) and theStonecutters (also a member of the Federal Council ofLimestone Trades) took jurisdiction over the stonecutters(Foreman Donald Frazier and planerman Burl Meadows).On October 8, 1973, the Company signed a multiemploy-er agreement with the Union, effective from July 1, 1973,through June 30, 1976, covering an appropriate bargainingunit of all millworkers employed at its facility, excludingoffice clerical employees, guards, employees represented byJourneymen Stonecutters Association of Indiana, andsupervisors as defined in the Act.Both millworkers Turpin and Brown were members ofthe Union from October 1973 until the plant was closed inMay 1976. In 1976, and during most of the time since 1973,they were the only millworkers in the plant. Turpin workedprimarily as a truckdriver and ripsawyer, and Brown asdiamond sawyer, but in the absence of other millworkers,they also did "a little bit of everything." They operated thecrane, shoveled out around the planer, loaded and unload-ed trucks, and performed maintenance (making electricaland mechanical repairs, replacing motors and wheels onthe crane, and lining up and adjusting the rip and diamondsaws). Brown also drove the truck, and operated theripsaw.During this time, the Company became delinquent inpaying the contractual insurance and pension benefits, aswell as contributions to the promotional trust fund, and theUnion pressed it to make these payments required by themultiemployer agreement. In October and November 1975,Turpin and Brown filed grievances against the Companyfor unpaid insurance premiums. It is undisputed thatCompany President Dolph Becker became so angry in theNovember 10, 1975, grievance meeting that when he wroteout a check to Turpin for $809.59 and to Brown for $656.93to cover unpaid insurance premiums, he threatened both ofthem with discharge. As Union Business Agent DavidKirkman credibly testified, "When Mr. Becker handed thechecks to me to give to the two employees he said that youcan consider this as severance pay." (As Kirkman alsocredibly testified, Becker "frequently during the course ofour conversation stated that business was bad and that heshould just shut the plant down and forget the whole deal."Kirkman responded that it was Becker's prerogative to shutthe plant down, but that if he tried firing them, there wouldbe "another fight on our hands.") As it turned out, Beckerdid not discharge Turpin and Brown at that time, and toldKirkman "he was going to think about it."The Company remained delinquent in paying the insur-ance premiums until April, when it began paying them (for2 months). Meanwhile, the Company paid directly toTurpin about half the amount of the insurance premiumfor 3 months.Early in 1976, stonecutter Meadows applied for hisretirement pay, which was denied because the Companyhad failed to make contributions to the pension plan. (Boththe Union and the Stonecutters had provisions in theiragreements with the Company, calling for contributions tothe same plan.) In the absence of any stewards on the jobMeadows, as well as millworkers Turpin and Brown,complained to Union Business Agent Chase, who attempt-ed to resolve this delinquence with Company PresidentBecker. On April 27, Becker sent a check in the amount of$3,121.88 to the pension plan to cover the contributionsretroactive to July 1, 1973. However, he thereafter failed topay the approximately $750 in delinquency charges and tosign the trust and participation agreement, and the checkwas returned to the Company.Union Business Agent Chase also induced the Companyto pay the full amount of the deliquency (over $1,300) tothe promotional trust fund. The Stonecutters were lessactive in representing employees at the plant, and did notfile any grievances.B. Closing of PlantOn April 2, the Union (as well as the Stonecutters)notified the Company that it wanted to open negotiationsfor a new contract, replacing the one expiring June 30.Thereafter, while separate negotiations were being con-ducted with the employer association, representatives ofthe Union, the Stonecutters, and the Federated Council ofLimestone Trades met with President Becker to beginnegotiations. As credibly testified by Robert Mosier, thespokesman for the group, Becker informed them "that thecompany was going to be shut down, there was no workavailable and, therefore, there would be no need tonegotiate a new contract." Mosier recalled that thismeeting was held sometime in June, but inasmuch as theplant shutdown occurred the last week in May, thismeeting was undoubtedly held earlier. As credibly testifiedby Stonecutters Vice President George White, Becker alsostated that the insurance was no good and too expensive,and that he did not believe in the different fringe benefits.Then in the last week in May, without further notice,President Becker closed the plant, telling the employeesthat there was no work and that they were laid off. TheUnion did not request to negotiate on the effects of theshutdown. Thereafter, during the summer, the Companyreceived two small orders, which it subcontracted toanother stonecutting company.The General Counsel contends that this was a discrimi-natorily motivated shutdown, and that the Companyunlawfully termirated millworkers Turpin and Brown.However, the General Counsel failed to prove that therewas sufficient work on hand, or sufficient orders receivedduring the 3-month summer shutdown, to justify keepingthe plant open. I reject the contentions that the shutdownand layoffs were unlawful.C. We Started Up Again NonunionWhen asked at the hearing whether the Company hadany plans at the time of the shutdown to reopen, PresidentBecker answered, "Not at that time, no." Assuming this to632 BEDFORD CUT STONE CO.be true, the evidence shows that by the middle of July,when Becker refused to negotiate with the Union, he haddecided not to reopen except as a nonunion plant.In mid-July, President Becker met for the second timewith representatives of the Union, the Stonecutters, and theFederated Council. As the union spokesman, Mosier,credibly testified, Becker became "very disturbed," said hehad "no intention" of negotiating a new contract, refusedto give a letter that the Company was "out of business,"and "just the same as ordered us out of the office." I findthat by Becker's refusal to disclaim any intention ofremaining closed, by his refusing to negotiate with theUnion, and by his later admitted conduct in reopening as anonunion operation, he revealed his determination in mid-July not to bargain further with the Union. I therefore findthat on and since this time, about July 15, the Companyunlawfully refused to bargain with the Union in violationof Section 8(a)(5) of the Act.In September, the Company reopened the plant butrefused to recall either of the millworkers, Turpin andBrown, who, with the Union, had actively endeavored toget President Becker to abide by the terms of the recentlyexpired collective-bargaining agreement. As indicatedabove, the other union in the plant, representing thestonecutters, had been less active and had filed nogrievances. After being recalled, the two stonecuttersworked without a union agreement.President Becker recalled stonecutters Frazier andMeadows, and hired four millworkers on a verbal "con-tract" basis, to work for a "flat amount." Millworker DavidWright began driving the company truck about September22. Millworkers Charles Hoopengarner and James Reyn-olds were assigned to installing a diamond saw which theCompany had purchased, and to other millworkers duties.Becker at first excluded them from the regular payrollrecords, but later included them in the cumulative earningsrecord, as he admitted in reference to Hoopengarner,"because I had the right to tell him what hour he came towork." Before that, as Becker testified, "They had a[verbal] contract with me and I paid them on the amountof money that they earned." The fourth millworker, ArtherBailey, was hired temporarily to produce split-faced stone.Although this millwork was covered by the Union'srecently expired agreement, it was specialized work whichneither Turpin nor Brown had performed.Stonecutter Frazier, the foreman, was recalled on Sep-tember 8 and assigned millwork. Stonecutter Meadows wasrecalled on September 27 to work as a planerman (stone-cutter work), while Frazier was operating the diamond saw(millwork).In the last week in September (just after Meadows wasrecalled), millworker Turpin went to the reopened plant toseek reemployment. He entered the plant and saw stone-cutters Frazier and Meadows working, and also "these twoother guys up there setting up a machine working." Thesewere the "contract" workers, Hoopengarner and Reynolds.Turpin saw President Becker outside the plant and askedhim, "Mr. Becker, are you gonna call me back?" As Turpincredibly testified, Becker answered no, and when Turpinasked why, Becker answered, "You caused me too muchtrouble." (Emphasis supplied.) Becker did not impress meas being a trustworthy witness, and I discredit his denial.After Becker left in his car, Turpin went back inside theplant for a few minutes and noticed what Hoopengarnerand Reynolds were doing. As he credibly testified, "Onewas operating the crane [work which Turpin and Brownhad done previously] and the other one was just standingaround over there next to ...where a big saw was beinginstalled." As testified by Turpin, who impressed me asbeing an honest witness, there was no difference ininstalling and setting up the new saw, on an existingconcrete base, and the maintenance work which he andBrown had previously performed, lining up and adjustingthe saws. In fact, on one occasion they had succeeded insquaring a saw after an outside mechanic had failed. About3 or 4 weeks later, Turpin returned to the plant and againobserved the two new employees doing millwork-one ofthem operating the ripsaw and the other operating thecrane. Turpin again asked Becker if he ever intended to callTurpin back. Becker answered no, and "told me to get outand not come back." (Emphasis supplied.) Again I discreditBecker's denial.Millworker Brown repeatedly went to the plant to seekreemployment. The first time was around October Ist,when he saw stonecutter Frazier operating the diamondsaw, stonecutter Meadows operating the planer, andHoopengarner and Reynolds setting up a diamond saw.The second time was about 2 weeks later, when heobserved Hoopengarner operating the rip saw and runningthe crane. This time he saw President Becker and asked ifBecker was going to call him back. Becker answered, asBrown credibly testified, "I might if we get any work."In its answer, dated January 20, 1977, the Companymade it clear that it had no intention of recalling these twounion-represented millworkers. Citing nonunion competi-tion, it stated that, "As for negotiation with the Union thatis out of the question," and admitted, "we started up againnon-union after being closed down since May 1976."(Emphasis supplied.)When asked at the hearing why he hired millworkersHoopengarner and Reynolds instead of inquiring aboutTurpin and Brown doing such work, President Beckerfalsely replied, "They were working elsewhere at the timethis machine was installed." In its brief, the Companycontends that "Mr. Turpin was not for hire as he hadretired"-despite Turpin's repeated applications for re-call-and "As for Mr. Brown, we had no work availablefor him as we were operating on a small basis." Later in thebrief, the Company claims that when some stone wasbroken in the truck Turpin was driving on the highway inApril (where the traffic had worn away the gravel in anunmarked sewer-line ditch dug across the highway), "Thiswas deliberate sabotage by Mr. Turpin"-an obviousafterthought.I find the evidence clear that the Company refused toreemploy Turpin and Brown because of their unionmembership and protected concerted activity, and therebydiscriminated against them in violation of Section 8(aX3)and (1) of the Act. I further find that in the absence of thisdiscrimination, the Company would have recalled Turpinon September 22, instead of hiring truckdriver Wright on a"contract" basis, and Brown on September 27, when633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstonecutter Meadows was recalled to resume regularproduction, and that the Company would have assignedthem both production and maintenance work which itinstead assigned to "contract" employees Hoopengarnerand Reynolds.CONCLUSIONS OF LAW1. By discriminatorily failing to recall Charles Turpinon September 22 and Willard Brown on September 27,1976, and by refusing thereafter to reemploy them becauseof their union membership and protected concerted activi-ty, the Company engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(3) and (1)and 2(6) and (7) of the Act.2. By refusing on and since July 15, 1976, to recognizeand bargain with the Union as the majority representativeof its employees in an appropriate unit of all millworkersemployed at its facility, excluding office clerical employees,guards, employees represented by Journeymen Stonecut-ters Association of Indiana, and supervisors as defined inthe Act, the Company violated Section 8(a)(5) and (1) ofthe Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent having discriminatorily denied reem-ployment to two employees, I find it necessary to order itto offer them employment, with backpay and interestthereon to be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977),3 from the date ofthe denial of reemployment to the date of proper offer ofemployment. Inasmuch as the Respondent's unlawfulconduct goes to the very heart of the Act, I find itnecessary to issue a broad order, requiring the Respondentto cease and desist from infringing upon employee rights inany other manner.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The Respondent, Bedford Cut Stone Co., Inc., Bedford,Indiana, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recall any laid-off employee because ofmembership in Machine Stone Workers, Local 93, Tile,3 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.Marble, Terrazzo Finishers and Shopmen's InternationalUnion, AFL-CIO, or any other union.(b) Refusing to employ or reemploy any person becauseof protected concerted activity.(c) Unlawfully refusing to bargain with Local 93 as theexclusive representative of its employees in the followingappropriate unit:All millworkers employed at the Respondent's facility,excluding office clerical employees, guards, employeesrepresented by Journeymen Stonecutters Association ofIndiana, and supervisors as defined in the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Charles Turpin and Willard Brown immediateand full reinstatement to their former jobs or, if their jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole forany loss of pay or other benefits in the manner set forth inthe "Remedy" section.(b) Upon request, bargain in good faith with Local 93 asthe exclusive representative of the employees in the above-described appropriate unit and embody in a signedagreement any understanding reached.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its plant in Bedford, Indiana, copies of theattached notice marked "Appendix." 5Copies of the notice,on forms provided by the Regional Director for Region 25,after being duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found.5 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."634